UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 ————— FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 5, 2013 FIRST FEDERAL OF NORTHERN MICHIGAN BANCORP, INC. (Exact name of Registrant as specified in its charter) Maryland (State or Other Jurisdiction of Incorporation) 0-31957 (Commission File Number) 38-0135202 (I.R.S. Employer Identification No.) 100 S. Second Ave., Alpena, Michigan 49707 (Address of principal executive offices) (989) 356-9041 Registrant's telephone number, including area code Not Applicable (Former Name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers On June 5, 2013, First Federal of Northern Michigan Bancorp, Inc. (the “Company”) announced the election of James E. Kraenzlein to the board of directors for a term to expire in 2014. Mr. Kraenzlein is a certified public accountant and is a partner at Straley, Ilsley & Lamp P.C., a certified public accounting firm headquartered in Alpena, Michigan., where Mr. Kraenzlein is actively involved in the firm’s tax and audit practice and additionally leads the firm’s business valuation, fraud analysis and litigation support service sectors. Item 9.01.Financial Statements and Exhibits. (a) Not Applicable. (b) Not Applicable. (c) Not Applicable. (d) Not Applicable. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. FIRST FEDERAL OF NORTHERN MICHIGAN BANCORP, INC. DATE: June 7, 2013 By: /s/ Michael W. Mahler Michael W. Mahler President and Chief Executive Officer (Duly Authorized Representative)
